Citation Nr: 1705514	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a pulmonary disability, in excess of 30 percent, prior to November 10, 2014, and in excess of 60 percent as of November 10, 2014.  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 10, 2014.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2013, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

An August 2015 rating decision granted TDIU, effective November 10, 2014.  As the Veteran is seeking entitlement to a TDIU for the entire appeal period, the August 2015 rating decision does not represent a total grant of benefits sought on appeal.  Therefore, the claim for entitlement to TDIU, prior to November 10, 2014, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The record contains February 2010 and March 2010 documents, indicating that the Veteran had filed for disability benefits from the Social Security Administration (SSA) due to a service-connected pulmonary disability.  As the records associated with the SSA claim are relevant to the Veteran's claims on appeal, a remand is necessary to procure them.

Under Diagnostic Code 6602, the criteria used to rate asthma, a 60 percent rating may be assigned if the Veteran's symptomatology more nearly approximates that requiring the intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  The Veteran claims that he should receive a 60 percent rating for a service-connected pulmonary disability prior to November 10, 2014, because, during that time, he was prescribed inhaled medications such as Advair.  The record does not contain a medical opinion indicating whether the usage of medications such as Advair is equivalent to the systemic usage contemplated by the rating criteria.  Additionally, as the Veteran's most recent VA medical examination was provided two years ago, the Board finds that an additional VA medical examination to determine the severity of the Veteran's pulmonary disability should be scheduled.  The examiner should also be asked to provide an opinion regarding the potential systemic usage of corticosteroids during the appeal period prior to November 10, 2014.  If for any reason the examination does not occur, the claims file should be provided to a qualified examiner who is asked to provide the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of the decision regarding the Veteran's claim for disability benefits and all medical records underlying that determination.

2.  Schedule a VA medical examination by a pulmonologist to determine the current severity of a service-connected pulmonary disability.  The examiner must review the claims file and should note that review in the report.  Pulmonary function test results should be performed.  The Veteran has claimed that his usage of inhalable corticosteroids, from approximately July 2009 to November 10, 2014, is equivalent to the systemic use of corticosteroids contemplated by the rating criteria in Diagnostic Code 6602.  The examiner should offer an opinion as to whether the Veteran's use of corticosteroids during the applicable period constitutes systemic use of corticosteroids.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached, citing the medical reasoning leading to the opinions and conclusions.  If, for any reason, the required examination does not occur, the claims file should be provided to a VA pulmonologist to provide the requested opinion.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

